Per Curiam,
The learned court did not err in finding that the true date of the filing of the notice of service that the mechanic’s lien had been filed, was July 18, 1913, but, before discharging the rule to show cause, the record ought to have been properly amended. If it had been so amended, this appeal would be dismissed.
And now, May 6, 1918, it is ordered that the entire record be remitted to the court below, that it may amend its record as indicated, and, when so amended, the rule to show cause will be properly discharged.